10-5197-ag
         Abazovski v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A077 454 929
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                ROBERT A. KATZMANN,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       ______________________________________
12
13       RAMAZAN ABAZOVSKI,
14                Petitioner,
15
16                             v.                               10-5197-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                 Glenn T. Terk, Wethersfield, CT.
24
25       FOR RESPONDENT:                 Tony West, Assistant Attorney
26                                       General; Ernesto H. Molina, Jr.,
27                                       Assistant Director; Anthony P.
28                                       Nicastro, Senior Litigation Counsel,
29                                       Office of Immigration Litigation,
30                                       Civil Division, United States
31                                       Department of Justice, Washington,
32                                       D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ramazan Abazovski, a native and citizen of

 6   Macedonia, seeks review of a December 3, 2010, order of the

 7   BIA affirming the April 20, 2009, decision of Immigration

 8   Judge (“IJ”) Michael W. Straus denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).       In re Ramazan

11   Abazovski, No. A077 454 929 (B.I.A. Dec. 3, 2010), aff’g No.

12   A077 454 929   (Immig. Ct. Hartford, CT Apr. 20, 2009).      We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.       See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

18   applicable standards of review are well-established.       See 8

19   U.S.C. § 1252(b)(4)(B) (2006); Yanqin Weng v. Holder, 562

20 F.3d 510, 513 (2d Cir. 2009).       Abazovski does not challenge

21   the agency’s finding that he failed to establish a well-

22   founded fear of future persecution or a likelihood of


                                     2
 1   torture, apart from his allegations of past persecution.

 2   Accordingly, we address only his challenges to the agency’s

 3   credibility determination, the determination on which the

 4   agency based its conclusion that Abazovski had not

 5   demonstrated past persecution.

 6       The agency reasonably found that Abazovski did not

 7   establish past persecution because his testimony was not

 8   credible.   Because this case is not governed by the REAL ID

 9   Act, we review the agency’s credibility determination to see

10   if it was based on “specific, cogent” reasons bearing a

11   “legitimate nexus” to the finding.   See Secaida-Rosales v.

12   INS, 331 F.3d 297, 307 (2d Cir. 2003) (internal quotation

13   marks omitted).   As the agency noted, Abazovski’s testimony

14   that he never spent more than eight hours in police custody

15   contradicted his written statement that he was incarcerated

16   for up to ten days.   The agency reasonably rejected

17   Abazovski’s explanation that the last page of the written

18   statement was included with his application in error.     See

19   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

20   petitioner must do more than offer a plausible explanation

21   for his inconsistent statements to secure relief; he must

22   demonstrate that a reasonable fact-finder would be compelled


                                   3
 1   to credit his testimony.” (emphasis in original; internal

 2   quotation marks omitted)).    Additionally, the agency

 3   reasonably found that Abazovski’s testimony that he was a

 4   political activist in the Party for Democratic Prosperity

 5   (“PDP”) was undermined by his testimony admitting that he

 6   did not know who led the party when he left Macedonia in

 7   1998.   See Sanusi v. Gonzales, 445 F.3d 193, 200 (2d Cir.

 8   2006) (per curiam) (concluding that asylum applicant’s error

 9   in referring to Nigeria’s Social Democratic Party as the

10   Christian Democratic Party supported an adverse credibility

11   determination against him).

12       Having questioned Abazovski’s credibility in light of

13   the above findings, the agency reasonably relied on his

14   failure to provide any evidence from the PDP to corroborate

15   his membership.   See Biao Yang v. Gonzales, 496 F.3d 268,

16   273 (2d Cir. 2007) (per curiam) (holding that “the absence

17   of corroboration in general makes an applicant unable to

18   rehabilitate testimony that has already been called into

19   question”).

20       In sum, the agency’s adverse credibility determination

21   was supported by substantial evidence.    That determination

22   supports the agency’s conclusion that Abazovski did not


                                    4
 1   establish that he suffered past persecution.    Accordingly,

 2   Abazovski is not entitled to a presumption of a well-founded

 3   fear of future persecution, 8 C.F.R. § 1208.13(b)(1) (2011),

 4   and thus we need not address Abazovski’s argument that the

 5   government failed to rebut the presumption of a well-founded

 6   fear of future persecution.

 7       Because Abazovski did not establish that he suffered

 8   past persecution, so as to establish his eligibility for

 9   asylum, his application for withholding of removal and CAT

10   relief, which is based on the same factual predicate, fails

11   as well.    See Paul v. Gonzales, 444 F.3d 148, 155–56 (2d

12   Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DENIED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2) and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    5